Appeal from a judgment of the County Court of Columbia County (Nichols, J.), rendered July 24, 2012, which revoked defendant’s probation and imposed a sentence of imprisonment.
In 2011, defendant pleaded guilty to grand larceny in the fourth degree and was sentenced to five years of probation. He thereafter admitted to violating certain terms of his probation and County Court revoked his probation and sentenced him to a prison term of 1 to 4 years. Defendant now appeals, contending that the sentence is harsh and excessive. We disagree. Despite being given more than one opportunity, defendant repeatedly failed to abide by the terms of his probation, requiring that he refrain from the use of drugs and complete any recommended treatment plan. Under the circumstances, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Miller, 113 AD3d 935, 936 [2014], lv denied 22 NY3d 1201 [2014]; People v Aljerari, 109 AD3d 1049 [2013], lv denied 22 NY3d 1038 [2013]; People v Regan, 108 AD3d 983, 984 [2013]).
McCarthy, J.P, Rose, Egan Jr., Lynch and Devine, JJ., concur.
Ordered that the judgment is affirmed.